Citation Nr: 0926890	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 
1988.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefits 
sought on appeal.  The RO in Portland, Oregon is currently 
handling the matter.  

In a January 2007 VA Form 21-4138, the Veteran withdrew the 
issue of an initial increased rating for asthma from his 
appeal.  As such, this issue will not be addressed by the 
Board and is considered to be properly withdrawn in accord 
with 38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.

In addition, at the Veteran's March 2009 hearing, the 
Veteran's representative sought a remand of the issues in 
order reconcile the medical evidence of record.  The Board 
agrees and finds a VA examination is needed to determine the 
nature and etiology of the Veteran's disabilities.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

As for a current diagnosis, the Veteran underwent a VA 
examination in August 2004 and it was determined the Veteran 
did not have hearing loss for VA purposes.  However, in a 
private medical report of May 2008, the Veteran was diagnosed 
with mild to moderate hearing loss bilaterally.  The report 
contains an audiogram depicting the Veteran's varying levels 
of hearing loss, which is necessary for determining whether 
the Veteran's hearing loss meets VA requirements, but the 
Board cannot interpret this information.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  A VA examination is necessary to reconcile the August 
2004 and May 2008 reports.  As for his tinnitus, the August 
2004 report contains a diagnosis in this regard.

As for the in-service incurrence of the Veteran's conditions, 
at the March 2009 hearing the Veteran provided competent and 
credible testimony regarding his in-service noise exposure, 
as well as the reason for the absence of documentation of the 
condition in his service treatment records.  The Board is 
persuaded by the Veteran's account, and notes it is 
corroborated by a decline in hearing found on in-service 
audiograms from 1986, 1987, and 1988.  As for nexus evidence, 
the May 2008 report contains a finding that the Veteran's 
hearing loss is "most likely due to service in the Army 
Field Medic Team."  The August 2004 report contains no nexus 
opinion on the Veteran's hearing loss, and a negative opinion 
as to his tinnitus.  Therefore, in light of the Veteran's in-
service noise exposure and the conflicting nexus evidence, 
the Board finds an examination is also necessary to reconcile 
the etiology of the Veteran's audiological conditions.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Afford the Veteran a VA audiological 
examination to ascertain the nature 
and etiology of the following 
conditions:
a.	bilateral hearing loss
b.	bilateral tinnitus

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's hearing loss and tinnitus 
had their onset during service or are in 
any other way causally related to his 
conceded noise exposure from active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

